DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on April 29, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding claim objections and rejections.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:  the claimed products are novel and nonobvious over the prior art.  The point of novelty includes the Markush formula of chemical formula 1 or chemical formula 3, and the structure of the specifically named compounds.  The state of the art does not teach or suggest these specific structures.  For example, RN1542399-50-7 and RN 1536705-60-8 (
    PNG
    media_image1.png
    118
    243
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    102
    288
    media_image2.png
    Greyscale
) differ from the present claims 21, 22, 24 which require a biguanidine.  The compounds differ from claims 31, 39 and 40 in that these claims do not specifically name the compounds.  For example, RN 4767-42-4 (
    PNG
    media_image3.png
    157
    274
    media_image3.png
    Greyscale
) differs from the present claims 21, 22 and 24 in a naphthyl ring vs. cycloalkyl or benzocycloalkyl.  The compound differs from claims 31, 39 and 40 in that the claims do not specifically name the compound.  The state of the art does not teach or suggest the structural modifications required to arrive at the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626